Citation Nr: 9930364	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a separate compensable evaluation for a 
service-connected right knee disability for the period 
October 24, 1991 to December 8, 1993.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected right knee disability for the period 
December 8, 1993 to September 21, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected right knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability prior to January 10, 
1996.

5.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected left knee disability.

6.  Entitlement to a compensable evaluation for a service-
connected right wrist disability.

7.  Entitlement to a compensable evaluation for a service-
connected fractured left thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to October 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992, rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision established 
service connection for right and left knee disabilities, 
assigned a combined 10 percent disability evaluation; and for 
residuals of a fractured left thumb and residuals of a right 
wrist and thumb sprain, each evaluated as zero percent 
disabling.  The grants of service connection and assigned 
evaluations were made effective October 24, 1991.  The 
veteran appealed the initial rating assignments with respect 
to all four disabilities.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  The Board notes that during the 
pendency of this appeal, the RO assigned separate 10 percent 
evaluations to the veteran's left and right knee 
disabilities, effective December 8, 1993.  Moreover, the 
assigned 10 percent evaluations were increased from to 20 
percent, effective January 10, 1996 for the left knee and 
September 21, 1998, for the right knee.  Although each 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran in this case 
has continued to express disagreement with the currently 
assigned 20 percent evaluations.  Moreover, the veteran in 
this case specifically disagreed with the initial assignment 
of one 10 percent evaluation for both knees.  Thus, the 
issues of entitlement to separate evaluations prior to 
December 8, 1993; and entitlement to evaluations in excess of 
10 percent for the time periods prior to the 20 percent 
grants are also before the Board, as reflected on the first 
page of this decision.

The issue of entitlement to a compensable evaluation for a 
service-connected fractured left thumb will be discussed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The competent and probative evidence shows that prior to 
December 8, 1993, the veteran's right knee disability was 
manifested only by complaints of pain, without objective 
findings  that would warrant a compensable evaluation under 
the schedule. 

2.  For the period December 8, 1993 to September 21, 1998, 
the competent and probative evidence of record reflects that 
the right knee disability was characterized by no more than 
subjective complaints of pain and clinical notations of 
generally reduced right knee motion.

3.  The competent and probative evidence subsequent to 
September 21, 1998, reflects that the right knee disability 
is characterized by no more than some noncompensable 
limitation of right knee motion and complaints of pain stated 
to cause functional impairment.

4.  The competent and probative evidence for the period prior 
to January 10, 1996, reflects that the veteran's left knee 
disability was characterized by no more than evidence of 
degenerative changes and complaints of pain.

5.  The competent and probative evidence subsequent to 
January 10, 1996, reflects that the left knee disability is 
characterized by a limitation of knee motion and pain 
resulting in functional impairment.

6.  The competent and probative evidence of record shows that 
theveteran's right wrist disability is manifested by weakness 
and fatigue affecting motion, but without evidence of 
ankylosis or arthritis.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a separate compensable 
evaluation for the a service-connected right knee disability 
prior to December 8, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a service-connected right knee disability for the period 
December 8, 1993 to September 21, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999).


3.  The criteria for an evaluation in excess of 20 percent 
since September 21, 1998, for a service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a service-connected left knee disability prior to Janaury 
10, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (1999).

5.  The criteria for an evaluation in excess of 20 percent 
for a service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1999).

6.  The criteria for a 10 percent evaluation, but no more, 
for a service-connected right wrist disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Increased Rating Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), Court held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).


Initial Matter 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claims.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Knees

Factual Background

A service department Medical Board report, dated in December 
1990, documents that after approximately two years and four 
months of military service, the veteran was evaluated for 
osteochondritis dissecans of the left knee, with Grade II 
chondromalacia patella and Grade II chondromalacia, incurred 
in a fall in October 1990, and treated with arthroscopic 
surgery.  Physical examination revealed mild quadriceps 
atrophy, motion from zero to 135 degrees with pain, and 
moderate medial joint line tenderness.  There was no evidence 
of laxity to varus or valgus stresses and anterior drawer 
sign was negative, as was Lachman's test.  Crepitus was noted 
with motion.  Service medical records also document right 
knee complaints.

At the time of a VA general medical examination conducted in 
July 1992, the veteran reported that he had left a job in May 
1992 because he was unhappy with it.  The examiner noted a 
normal range of all lower extremity movements.  The veteran 
complained of knee pain with movement.  There was tenderness 
to palpation of both knees.  The examiner also noted markedly 
decreased sensation over the lateral left knee.  Diagnoses 
included knee pains and osteochondritis dissecans of the left 
knee.  A report of x-ray dated in July 1992 indicates the 
presence of mild degenerative spurs involving the distal 
femoral articulating surface on the left side, without other 
demonstrated definitive abnormalities.

In March 1993, the veteran reported for VA evaluation.  
Examination revealed no effusion of the knees.  He 
demonstrated full flexion and extension of the left knee, 
without sign of any internal derangement or ligamentous 
laxity.  The post-operative arthroscopic scar was stated to 
be well-healed and slightly tender, with complaints of mild 
numbness lateral thereto.  Examination revealed no clinical 
abnormalities of the right knee.  X-rays revealed no signs of 
osteoarthritic changes of the knees.  There was evidence of a 
healed osteochondral fragment of the left knee.  The examiner 
stated that there was no evidence of permanent left knee 
disability with the exception of the "slight numbness on the 
lateral aspect of the scar."  

VA outpatient records dated in December 1993 note left knee 
osteochondritis dessicans, status post an operation in 1991.  
Right knee examination revealed no tenderness, swelling, 
erythema, or laxity, but showed a decreased range of motion 
due to pain.  Evaluation of the left knee showed healed 
surgical scars but otherwise normal findings.  VA records 
dated January to April 1994 reflect that the veteran 
underwent right knee surgery.  In April 1994 he demonstrated 
a full range of right knee motion, without evidence of 
swelling or atrophy.

At the time of a personal hearing held in March 1994, the 
veteran reported pain in both knees, as well as swelling 
depending on activities.  Transcript at 6.  He reported 
limitations in his ability to bend his knees and stated that 
he treated his symptoms with elevation.  Transcript at 7.  
The veteran further reported work-related problems due to his 
knees and having to stand and bend as a mechanic.  He 
indicated that the swelling never got so bad that he had 
difficulty wearing his clothes and reported that he did not 
have to use a cane.  Id. at 7-8.

A private medical record dated in January 1996 reflects that 
the veteran presented with complaints of left knee pain and a 
history of four surgeries on that knee.  He reported that his 
knee had been "popping out, locking up" for the three weeks 
prior.  It was bruised from when he had hit a wall when his 
knee "went out."  That record also notes a history of one 
right knee surgery.  Examination revealed some left knee 
effusion.  The ligaments were intact and x-rays were noted to 
be negative.  Another record indicates that the veteran's 
knee required stabilization and that he was employed in heavy 
industrialization as a mechanic.  Magnetic resonance 
imagining in February 1996 revealed a grossly unremarkable 
patellofemoral component.  There was evidence of a probable 
focal tear of the inferior articular surface of the anterior 
horn of the medial meniscus and findings suspicious for old 
osteochondritis dessicans involving the lateral aspect of the 
medial epicondyle and left femur.  Records dated in April 
1996 indicate the veteran suffered from knee pain.  

In September 1998, the veteran presented for a VA examination 
of his knees.  He complained of constant, bilateral knee 
pain, with associated weakness, stiffness, swelling, 
inflammation, instability, locking sensations, fatigue and a 
lack of endurance.  He also reported bi-weekly flare-ups, 
lasting for two weeks and preventing him from activities 
during such times.  He stated that wearing braces, applying 
ice and taking Motrin improved his pain.  The veteran stated 
that he was unable to drive a car with a clutch, to mow a 
lawn or to garden.  He indicated that his usual occupation 
was as a heavy industrial mechanic, but that he was last 
employed in April 1998.  

Examination of the knees in September 1998 revealed that the 
veteran required use of a brace in ambulation due to knee 
pain.  His right leg, measured from the anterior superior 
iliac spine to the medial malleolus was one centimeter 
shorter than the left leg.  The examiner stated that the 
veteran did not have any limited function of standing or 
walking at the time of examination.  Right knee motion 
flexion was limited to 80 degrees, with pain.  the veteran 
demonstrated zero degrees of right knee extension, with pain.  
There was evidence of left knee flexion limited to 
40 degrees, with pain, and zero degrees extension.  The 
examiner indicated that drawer and McMurray tests could not 
be performed due to hypersensitivity of the knees.  The 
examiner stated that the range of knee motion was 
additionally limited due to pain "having a major impact on 
function."  X-rays were negative, bilaterally.  

Pertinent Criteria

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
Where knee extension is limited to 45 degrees a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

Ankylosis of the knee in full extension or in slight flexion 
between 0 and 10 degrees warrants a 30 percent rating.  
Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (1999).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  VA General Counsel has held that when a 
knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 and a veteran also has limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

Analysis

Separate evaluations prior to December 8, 1993

The Board will first discuss the question of whether separate 
compensable evaluations were warranted for the period October 
24, 1991 to December 8, 1993.  During that time period the 10 
percent evaluation was assigned to "Pains, both knees, PO 
left knee for osteochondritis dissecans with degenerative 
changes," pursuant to Diagnostic Code 5099-5010.  38 C.F.R. 
§ 4.27 (1999) provides that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  Id.  

Clearly, a review of the competent medical evidence of record 
prior to December 8, 1993, reflects no positive findings 
relevant to the right knee, with the exception of complaints 
of pain in July 1992.  Examination as late as March 1993 
revealed no clinical abnormalities of the right knee and the 
medical evidence reflects no noted limitation of right knee 
motion, instability, effusion or other right knee pathology.  
As such, no separate compensable evaluation was warranted for 
a right knee disability prior to December 8, 1993.  See 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261.

Evaluation greater than 10 percent for the left knee prior to 
January 10, 1996

The Board will next address the question of the propriety of 
an evaluation in excess of 10 percent for left knee 
disability prior to January 10, 1996.  In that regard, the 
Board notes that service medical records were positive for 
crepitus of the left knee.  However, VA examination in July 
1992 showed a full range of left knee motion.  There was 
notation of subjective complaints of knee tenderness, and x-
ray evidence of mild degenerative spurs.  In March 1993, 
there was again no evidence of decreased left knee motion and 
the left knee osteochondral fragments were stated to be 
healed, findings not warranting an evaluation in excess of 10 
percent.  Although the examiner at that time noted some 
tenderness and mild numbness associated with the veteran's 
left knee scar, an outpatient record dated in December 1993 
notes only healed surgical scars and otherwise normal left 
knee findings, apart from continuing evidence of 
osteochondritis dessicans of the left knee.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (evaluated as under Diagnostic 
Code 5003), degenerative changes warrant assignment of a 
maximum 10 percent evaluation.  Thus, absent competent 
medical evidence of instability, or compensably decreased 
motion prior to January 1996, not shown by the evidence of 
record, an evaluation in excess of 10 percent for the left 
knee during that time period must be denied.

Evaluation greater than 10 percent for the right knee prior 
to September 21, 1998

As noted and discussed herein above, the competent medical 
evidence is negative for positive right knee findings prior 
to December 8, 1993.  In December 1993, the veteran was noted 
to have a decreased range of knee motion with pain; however, 
degrees of limitation were not provided in the outpatient 
report to facilitate evaluation on such basis.  Moreover, in 
April 1994, subsequent to surgery the veteran demonstrated a 
full range of right knee motion.  The claims file is absent 
evidence of findings pertinent to the right knee until 
September 1998, at which time the veteran's assigned 
evaluation was increased to 20 percent.  The findings of 
record prior to September 21, 1998, show only subjective 
complaints of pain and a notation of decreased motion with 
pain, not supported by clinical notation of motion degrees.  
Such evidence is not sufficient to warrant assignment of even 
a compensable evaluation based on motion limitation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, or under 
Diagnostic Code 5257, pertinent to instability or other knee 
impairment.  Accordingly, no evaluation higher than 
10 percent is warranted prior to September 1998 for the right 
knee.  

Evaluations in excess of 20 percent for right and left knee 
disabilities

The Board here notes that examination in September 1998 
revealed that the veteran's right leg was one centimeter 
shorter than the left leg.  Such is not a sufficient 
difference to warrant assignment of a compensable evaluation 
under Diagnostic Code 5275 (1999).  Moreover, in September 
1999, the veteran did not demonstrate right knee flexion 
limited to more than 30 degrees or extension limited to more 
than 15 degrees to warrant an evaluation in excess of a 20 
percent evaluation under Diagnostic Code 5260 or 5261.  In 
fact, the veteran demonstrated full extension and 80 degrees 
of flexion, far in excess of the limitation required to 
warrant even a compensable evaluation for the right knee 
under Diagnostic Codes 5260, 5261.  The examiner was unable 
to test knee stability in September 1998, however, the 
remaining evidence in the claims file is consistent in 
showing no right knee instability.  As such, no evaluation in 
excess of 20 percent is warranted under Diagnostic Code 5257.  
Moreover, even though the September 1998 examiner noted 
additional loss of motion due to pain, and noted the 
veteran's use of a brace and limitation in activities, such 
factors appear to be considered in the assignment of a 20 
percent evaluation herein.  That is, the objective criteria 
does not support the veteran's complaints of swelling, 
atrophy, weakness, etc., and, even with the veteran's 
complaints of knee pain is considered as additionally 
disabling, the veteran's demonstrated range of right knee 
motion does not even approximate the limitation required for 
a compensable evaluation.  See Deluca, supra.

With respect to the left knee, the competent and probative 
medical evidence reveals chondromalacia and crepitus with 
complaints of left knee pain.  Private evaluation in 1996, 
the date the 20 percent evaluation was assigned, is 
consistent in showing the veteran's left knee ligaments to be 
intact, with positive findings of knee pain and 
osteochondritis dessicans and without evidence of limited 
left knee motion sufficient to warrant assignment of an 
evaluation in excess of 20 percent.  In September 1998, the 
veteran complained of flare-ups.  His flexion was limited to 
40.  Such warrants assignment of only a 10 percent evaluation 
under Diagnostic Code 5260.  However, the VA examiner 
specifically indicated that the veteran's left knee motion 
was additionally limited due to pain having a major impact on 
function, and noted the veteran's report of flare-ups as 
preventing his participation in day-to-day activities.  With 
consideration of the factors set out by the Court in DeLuca, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59, the veteran's degree of 
loss most nearly approximates the criteria for a 20 percent 
impairment of left knee function.  There is no competent 
evidence of record of greater motion limitation, instability 
or other knee impairment to warrant assignment of an 
evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a.
 
Right Wrist

Factual Background

Service medical records reflect injury to the right wrist, 
with subsequent documented complaints of continuing wrist 
pain.  

At the time of VA examination conducted in July 1992, the 
veteran complained of pain in the area of his prior right 
wrist fracture.  he had active flexion of the wrist to 60 
degrees, extension to 50 degrees and medial deviation to 40 
degrees and lateral deviation to 20 degrees.  His right grip 
ability was to 55 pounds as compared to the left, at 80 
pounds.  there was tenderness to palpation over the right 
carpo-radial joint.  

At the time of a personal hearing held in March 1994, the 
veteran reported that he experienced pain in the center of 
his hand and toward his fingers.  Transcript at 2-3.  

Private clinic records dated in July 1996 reflect the 
veteran's continue complaints of chronic right wrist pain.  

At the time of VA examination in September 1998, the veteran 
was able to make a fist bilaterally without difficulty.  He 
was able to touch the tips of his fingers to approximate the 
median transverse fold of the palm on the right and hand 
strength was normal.  The veteran was able to tie his shoes 
and fasten buttons without difficulty.  He had some 
difficulty tearing a piece of paper with his right hand.  He 
had right wrist dorsiflexion to 50 degrees with pain and 
palmar flexion to 70 degrees, with pain.  Radial deviation 
was to 20 degrees and ulnar deviation to 60 degrees, all with 
pain.  The examiner further noted that the motion was limited 
by fatigue, weakness, lack of endurance following repeated 
use and pain, having major functional impact.  X-rays were 
negative.

Pertinent Criteria

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).

Normal wrist motion is defined as dorsiflexion/extension from 
zero degrees to 70 degrees and palmar flexion from zero 
degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (1999).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Favorable ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion warrants assignment of a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (1999).  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

Limitation of motion of the major wrist warrants assignment 
of a maximum 10 percent evaluation where there is a 
limitation of palmar flexion in line with the forearm or 
dorsiflexion limited to less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

Analysis

The veteran in this case is right-handed, as demonstrated by 
his testimony and medical documentation in the file.  Thus, 
his right wrist is his major hand.  A review of the relevant 
medical findings does not reveal that the veteran's right 
wrist is limited to 15 degrees dorsiflexion, or that palmar 
flexion is limited in line with the forearm; nor is there any 
competent evidence that his right wrist is ankylosed.  
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  Thus, no 
more than a zero percent evaluation is warranted under 
Diagnostic Codes 5214, 5215.  38 C.F.R. § 4.31.  Moreover, 
there is no x-ray evidence of arthritis to warrant 
application of Diagnostic Codes 5003, 5010 and assign a 10 
percent evaluation based on the veterans' complaints of wrist 
pain and functional loss.  

However, the Board recognizes that the September 1998 
examiner identified functional loss in the form of weakness 
and fatigue affecting motion.  The Board further notes that 
the veteran's employment is as a mechanic requiring the use 
of his major hand and that it is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.  Accordingly, although the veteran does not 
demonstrate limitation of right wrist motion compensable 
under the schedule, the Court has held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Absent 
evidence of ankylosis of a significant measure of limited 
palmar flexion or dorsiflexion, an evaluation in excess of 10 
percent is not warranted.

Other Matters

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher disability evaluations than those discussed 
herein above. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that the veteran's right wrist or 
either knee, in and of itself, now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Here, the Board emphasizes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the assigned ratings.  What the veteran has 
not shown in this case is that his knees or right wrist cause 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
his knees and wrist.  He has also been afforded examinations 
and opportunity to present argument and evidence in support 
of his claim, to include in connection with a personal 
hearing.  The Board has also discussed whether extraschedular 
consideration is warranted in this case.  In doing so, the 
Board has considered all the evidence, to include the service 
medical records and the records of post-service medical 
treatment to date.  The assigned disability evaluations are 
based on the totality of the evidence, without predominant 
focus on the recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Separate compensable evaluations for service-connected left 
and right knee disabilities for the period October 24, 1991 
to December 8, 1993, are denied.

An evaluation in excess of 10 percent for a service-connected 
right knee disability for the period December 8, 1993 to 
September 21, 1998, is denied.

An evaluation in excess of 20 percent for a service-connected 
right knee disability is denied.

An evaluation in excess of 10 percent for a service-connected 
left knee disability for the period December 8, 1993 to 
January 10, 1996, is denied.

An evaluation in excess of 20 percent for a service-connected 
left knee disability is denied.

A 10 percent evaluation for a service-connected right wrist 
disability is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

The veteran is service-connected for residuals of a fracture 
to the left thumb, evaluated as zero percent disabling.  The 
duty to assist the veteran in obtaining and developing facts 
and evidence to support his claim includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  A review of the VA 
examination reports of record reflects notation of findings 
and conclusions that appear pertinent to the right thumb, 
without specific findings adequate to rate the severity of 
the veteran's left thumb disability.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In 
this case, remand is warranted to ensure that disability 
evaluation is based on consideration of adequate medical 
findings and conclusions pertinent to the veteran's service-
connected left thumb.  

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should schedule the veteran 
for VA examination of his left thumb.  
The examiner should state whether the 
veteran's left thumb is ankylosed, 
favorably or unfavorably, and otherwise 
report the presence and degree or absence 
of any functional impairment residual to 
his left thumb fracture.  The examiner 
should include discussion of subjective 
complaints and any objective, clinical 
findings in support thereof, to include 
atrophy, weakness, pain, fatigue or 
incoordination and resulting functional 
impairment.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue of 
entitlement to a compensable evaluation 
for residuals of a fractured left thumb.  
If the benefit sought remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

